846 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re Lynwood James DAYE, Jr., Petitioner.
No. 87-8030.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided April 15, 1988.

Lynwood James Daye, Jr., petitioner pro se.
Before WIDENER, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Lynwood James Daye, Jr., filed this mandamus action seeking to compel the district court to permit him to proceed without prepayment of fees on his habeas corpus petition.  Daye has since voluntarily dismissed his habeas corpus petition.  See Fed.R.Civ.P. 41(a).  His voluntary dismissal of the petition renders moot this application for mandamus relief.  Accordingly, although leave to proceed in forma pauperis on this mandamus action is granted, we dismiss the application as moot.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.